DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Igarashi et al. (WO 2013/145407 A1 hereinafter “Igarashi”) in view of Guissin et al. (US 2015/0379712 A1 hereinafter “Guissin”), and further in view of Flewelling et al. (WO 2004/005895 A1 hereinafter “Flewelling”).

Regarding claim 1, Igarashi teaches 
“A method for enhancing medical images, the method comprising:” (Igarashi, Title: “An endoscope apparatus and method of operating the endoscope apparatus and program”;
Igarashi, Para. 6: 

    PNG
    media_image1.png
    207
    1227
    media_image1.png
    Greyscale

)
“at a processor device in communication with an endoscopic device, obtaining from the endoscopic device a spectrum image of bleeding in an upper gastrointestinal (GI) area of a patient;”
(Igarashi, Para 22: 

    PNG
    media_image2.png
    145
    1245
    media_image2.png
    Greyscale
 
;
Igarashi, Para 10: 

    PNG
    media_image3.png
    173
    1244
    media_image3.png
    Greyscale

;
 Igarashi, Para 46: 

    PNG
    media_image4.png
    79
    1229
    media_image4.png
    Greyscale

)



“analyzing the pre-enhanced image to identify an area of interest, wherein the area of interest represents a portion of the upper GI area with an active bleed;” 
(Igarashi, Para 43: 

    PNG
    media_image5.png
    82
    1204
    media_image5.png
    Greyscale

;
Igarashi, Para 46:

    PNG
    media_image6.png
    78
    1244
    media_image6.png
    Greyscale
)

Igarashi does not expressly disclose:
“at the processor device, applying a filter to the spectrum image to generate a pre- enhanced image, wherein the filter enhances the spectrum image at one or more light wavelengths in the light spectrum;” 
Guissin teaches:
“at the processor device, applying a filter to the spectrum image to generate a pre- enhanced image, wherein the filter enhances the spectrum image at one or more light wavelengths in the light spectrum;” 
(Guissin, Para 28: 

    PNG
    media_image7.png
    238
    867
    media_image7.png
    Greyscale

)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi, such that the spectrum image is filtered at one or more light wavelengths, as taught by Guissin.
 The suggestion/motivation for doing so would have been to selectively enhance the image as a preprocessing step to more easily differentiate between regions of interest.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Igarashi does not expressly disclose:
“applying a contrast enhancement technique to the area of interest in the pre-enhanced image to generate an enhanced contrast image;”
Flewelling teaches:
“applying a contrast enhancement technique to the area of interest in the pre-enhanced image to generate an enhanced contrast image;” 
(Flewelling, Para 692:

    PNG
    media_image8.png
    154
    1094
    media_image8.png
    Greyscale
 ;
Flewelling, Para 693:

    PNG
    media_image9.png
    193
    1099
    media_image9.png
    Greyscale
 )
Igarashi does not expressly disclose:
 “and applying spatial filters to the enhanced contrast image to produce a final colorized image with defined blood vessels in the upper GI area of the patient”
Flewelling teaches:
“and applying spatial filters to the enhanced contrast image to produce a final colorized image with defined blood vessels in the upper GI area of the patient” 
(Flewelling, Para 693:

    PNG
    media_image10.png
    95
    1077
    media_image10.png
    Greyscale
; 
Flewelling, Para 700:

    PNG
    media_image11.png
    88
    913
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    58
    771
    media_image12.png
    Greyscale
) 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi, -	such that a contrast enhancement and color alteration of acquired images was performed, as taught by Flewelling.
 The suggestion/motivation for doing so would have been to enhance the visualization of images that may otherwise have too low of contrast to be effective in bleed determination as well as enhance the visualization of bleed/blood cells within the image so that the human eye can easily identify a bleeding region.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 2, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
 “wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at a light wavelength at which a light absorption rate of oxygenated hemoglobin differs from a light absorption rate of deoxygenated hemoglobin.” 
Guissin further teaches:
“wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at a light wavelength at which a light absorption rate of oxygenated hemoglobin differs from a light absorption rate of deoxygenated hemoglobin.” 
(Guissin, Para. 74:

    PNG
    media_image13.png
    738
    867
    media_image13.png
    Greyscale
; 
 Figure 6:

    PNG
    media_image14.png
    577
    794
    media_image14.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that the wavelengths applied to the spectrum image fall within the spectrum of oxygenated/deoxygenated hemoglobin absorbance characteristics, as taught by Guissin.
 The suggestion/motivation for doing so would have been to promote the visualization and distinction of both oxygenated and deoxygenated hemoglobin within the region of interest to help identify possible bleed sites.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 3, Igarashi in view of Flewelling and Guissin teaches “The method of claim 2,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
“wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at one or more of light wavelengths between 490 nanometers and 640 nanometers.” 
Guissin teaches: 
“wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at one or more of light wavelengths between 490 nanometers and 640 nanometers.” 
(Guissin, Para: 74:

    PNG
    media_image15.png
    202
    861
    media_image15.png
    Greyscale
 )

Regarding claim 4, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
“wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image using a red-green-blue (RGB) color filter.” 
(Igarashi, Para 11: 
)

Regarding claim 5, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
“wherein applying the contrast enhancement technique comprises applying one of a Bayesian classifier enhancement technique, a histogram contrast algorithm, or a red-balanced hue filter (R-filter) to the area of interest.”
Flewelling teaches: 
 “wherein applying the contrast enhancement technique comprises applying one of a Bayesian classifier enhancement technique, a histogram contrast algorithm, or a red-balanced hue filter (R-filter) to the area of interest.” 
(Flewelling, Para 693:

    PNG
    media_image20.png
    196
    1110
    media_image20.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that a contrast enhancement of acquired images was performed using a well-known method in the art was used to enhance the visualization of images that may otherwise have too low of contrast to be effective in bleed determination, as taught by Flewelling.
 The suggestion/motivation for doing so would have been the ease and advantages of using a well-established method in the art.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 6, Igarashi in view of Flewelling and Guissin teaches “The method of claim 5,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
“wherein applying the R-filter to the area of interest comprises converting the area of interest to grayscale using the R-filter.” 
Flewelling teaches:
“wherein applying the R-filter to the area of interest comprises converting the area of interest to grayscale using the R-filter.” 
(Flewelling, Para. 571:

    PNG
    media_image21.png
    157
    1137
    media_image21.png
    Greyscale
) 

Regarding claim 7, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
“wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image to generate the pre-enhanced image with the area of interest more visually enhanced than the spectrum image.” 
(Igarashi, Para. 29:

    PNG
    media_image22.png
    175
    1483
    media_image22.png
    Greyscale
) 
Regarding claim 8, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
 “wherein applying the contrast enhancement technique comprises applying the contrast enhancement technique to the area of interest to generate the enhanced contrast image with the area of interest more visually enhanced than the pre-enhanced image.” 
Flewelling teaches: 
“wherein applying the contrast enhancement technique comprises applying the contrast enhancement technique to the area of interest to generate the enhanced contrast image with the area of interest more visually enhanced than the pre-enhanced image.” 
(Flewelling, Para. 693:

    PNG
    media_image9.png
    193
    1099
    media_image9.png
    Greyscale
; 
Flewelling, Para. 694:

    PNG
    media_image23.png
    152
    1147
    media_image23.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that a contrast enhancement of the imaged region was performed, as taught by Flewelling.
 The suggestion/motivation for doing so would have been to increase the number of useable images taken by better defining regions in images that were originally too dark for accurate detection, while also improving the quality of the images overall. 
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 9, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
“wherein applying the spatial filters to the enhanced contrast image comprises applying the spatial filters to the enhanced contrast image to produce the final colorized image that represents a recolorization of the enhanced contrast image.”
Flewelling teaches: 
 “wherein applying the spatial filters to the enhanced contrast image comprises applying the spatial filters to the enhanced contrast image to produce the final colorized image that represents a recolorization of the enhanced contrast image.” 
(Flewelling, Para 700:

    PNG
    media_image11.png
    88
    913
    media_image11.png
    Greyscale
 

    PNG
    media_image12.png
    58
    771
    media_image12.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that it produced a final color image, as taught by Flewelling.
 The suggestion/motivation for doing so would have been to put the final image in a state where blood/bleeding is clearly visible to the doctor or specialist viewing the images. 
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 10, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
“wherein applying the contrast enhancement technique comprises applying the contrast enhancement technique during real time imaging of the patient.”  
Flewelling teaches: 
 “wherein applying the contrast enhancement technique comprises applying the contrast enhancement technique during real time imaging of the patient.”  
(Flewelling, Para 14:

    PNG
    media_image24.png
    255
    1141
    media_image24.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that the contrast enhancement techniques were applied in real-time, as taught by Flewelling.
 The suggestion/motivation for doing so would have been to assist the doctor in locating the possible source of a bleed as he actively moves along the GI tract.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 11, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
 “wherein applying the contrast enhancement technique comprises applying the contrast enhancement technique during post-processing after the spectrum image is obtained from the patient.” 
Flewelling teaches: 
 “wherein applying the contrast enhancement technique comprises applying the contrast enhancement technique during post-processing after the spectrum image is obtained from the patient.”
(Flewelling, Para. 388:

    PNG
    media_image25.png
    212
    1158
    media_image25.png
    Greyscale
) 
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that enhancements were performed after they were acquired from the patient, as taught by Flewelling.
 The suggestion/motivation for doing so would have been to put the image in a state where it can be viewed and understood by the doctor or patient.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 12, Igarashi in view of Flewelling and Guissin teaches “The method of claim 1,”
Igarashi in view of Flewelling and Guissin does not expressly disclose:
 “wherein analyzing the pre-enhanced image comprises analyzing the pre-enhanced image to identify the area of interest that is a narrow field of visualization of the pre-enhanced image.” 
Flewelling teaches:
“wherein analyzing the pre-enhanced image comprises analyzing the pre-enhanced image to identify the area of interest that is a narrow field of visualization of the pre-enhanced image.”
(Flewelling, Para. 53:

    PNG
    media_image26.png
    336
    1124
    media_image26.png
    Greyscale
)
It would have been obvious to a person having ordinary skill in the art before the time of the effective filing date of the claimed invention of the instant application to modify the endoscope apparatus and method of operating the endoscope apparatus and program of Igarashi in view of Flewelling and Guissin, such that the original image was narrowed to a focused region of interest, as taught by Flewelling.
 The suggestion/motivation for doing so would have been to limit further processing needs to only the regions of interest that will be viewed by the doctor.
Further, one skilled in the art could have combined the elements as described above by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results.

Regarding claim 13, Igarashi in view of Flewelling and Guissin teaches 
“A non-transitory computer readable medium storing instructions that, when executed by one or more processors of a computer system, cause the one or more processors to perform operations comprising:” 
(Igarashi, Para 91:

    PNG
    media_image27.png
    186
    1432
    media_image27.png
    Greyscale
) 
 “obtaining from an endoscopic device a spectrum image of bleeding in an upper gastrointestinal (GI) area of a patient;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 1).
“applying a filter to the spectrum image to generate a pre-enhanced image, wherein the filter enhances the spectrum image at one or more light wavelengths in the light spectrum;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 1).
“analyzing the pre-enhanced image to identify an area of interest, wherein the area of interest represents a portion of the upper GI area with an active bleed;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 1).
 “applying a contrast enhancement technique to the area of interest in the pre-enhanced image to generate an enhanced contrast image;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 1).
“applying spatial filters to the enhanced contrast image to produce a final colorized image with defined blood vessels in the upper GI area of the patient.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 1).

Regarding claim 14, Igarashi in view of Flewelling and Guissin teaches “The computer readable medium of claim 13,”
 “wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at a light wavelength at which a light absorption rate of oxygenated hemoglobin differs from a light absorption rate of deoxygenated hemoglobin.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 2)

Regarding claim 15, Igarashi in view of Flewelling and Guissin teaches “The computer readable medium of claim 14,”
 “wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at one or more of light wavelengths between 490 nanometers and 640 nanometers.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 3)

Regarding claim 16, Igarashi in view of Flewelling and Guissin teaches “The computer readable medium of claim 13,”
 “wherein applying the contrast enhancement technique comprises applying one of a Bayesian classifier enhancement technique, a histogram contrast algorithm, or a red-balance hue filter (R-filter) to the area of interest.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 6).

Regarding claim 17, Igarashi in view of Flewelling and Guissin teaches 
“A computer device for enhancing medical images, the computer device comprising:” 
(Igarashi, Para 10:

    PNG
    media_image28.png
    127
    1462
    media_image28.png
    Greyscale
 ;
Igarashi, Para. 22:

    PNG
    media_image29.png
    215
    1493
    media_image29.png
    Greyscale
)
 “an interface unit;” 
(Igarashi, Para. 31:

    PNG
    media_image30.png
    108
    1504
    media_image30.png
    Greyscale
 )
“a memory storing instructions;” 
(Igarashi, Para. 89:

    PNG
    media_image31.png
    180
    1561
    media_image31.png
    Greyscale
) 
 “and one or more processors configured to perform operations including: obtaining from an endoscopic device a spectrum image of bleeding in an upper gastrointestinal (GI) area of a patient;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claims 1 and 13).
“applying a filter to the spectrum image to generate a pre-enhanced image, wherein the filter enhances the spectrum image at one or more light wavelengths in the light spectrum;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claims 1 and 13).
“analyzing the pre-enhanced image to identify an area of interest, wherein the area of interest represents a portion of the upper GI area with an active bleed;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claims 1 and 13).
 “applying a contrast enhancement technique to the area of interest in the pre- enhanced image to generate an enhanced contrast image;” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claims 1 and 13).
“applying spatial filters to the enhanced contrast image to produce a final colorized image with defined blood vessels in the upper GI area of the patient.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claims 1 and 13).

Regarding claim 18, Igarashi in view of Flewelling and Guissin teaches “The computer device of claim 17,”
 “wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at a light wavelength at which a light absorption rate of oxygenated hemoglobin differs from a light absorption rate of deoxygenated hemoglobin.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 2)

Regarding claim 19, Igarashi in view of Flewelling and Guissin teaches “The computer device of claim 18,”
“wherein applying the filter to the spectrum image comprises applying the filter to the spectrum image at one or more of light wavelengths between 490 nanometers and 640 nanometers.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 3)

Regarding claim 20, Igarashi in view of Flewelling and Guissin teaches “The computer device of claim 17,”
 “wherein applying the contrast enhancement technique comprises applying one of a Bayesian classifier enhancement technique, a histogram contrast algorithm, or a red-balance hue filter (R-filter) to the area of interest.” (Igarashi in view of Flewelling and Guissin: See arguments and citations offered above in rejecting claim 6).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYCHAL J GIBBENS whose telephone number is (571)272-5553. The examiner can normally be reached Monday - Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUMATI LEFKOWITZ can be reached on 571-272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MYCHAL J GIBBENS/Examiner, Art Unit 2662             

/CLAIRE X WANG/Supervisory Patent Examiner, Art Unit 2663